Reed, J.,
delivered the opinion of the court.
This is an action brought by appellee against appellant to recover damages on the ground of an insult offered *301to appellee by a ticket agent of appellant while in his capacity of a passenger he was purchasing a ticket. It is shown that appellee, in company with two other men, went to appellant’s depot in 'Winona, Miss., for the purpose of taking passage on a northbound train; that he asked the ticket agent for three round trip tickets to Memphis, and that the agent offered- him straight tickets; that upon appellee’s repeating his request for round trip tickets the, agent was insulting to him in language and in manner. This occurred about three o ’clock in the morning, and there-was only one person present, Jesse Campbell, in the ticket office, besides the agent, appellee, and his two companions. The jury returned a verdict for appellee in the sum of one thousand dollars, from which this appeal is taken.
We find no reversible error in the trial. ' However, after carefully reviewing all the facts and circumstances of this. case, we consider the verdict excessive to the extent that it shows passion or prejudice on the part of the jury. For this reason, we reverse and remand the case, unless appellee will enter a remittitur for five hundred dollars, in which event the case is affirmed. If remittitur is not entered, the judgment of the court is reversed, in so far as it fixes the amount of damage to be recovered. In all other respects the judgment will remain in full force and effect, and the case will be remanded only for the purpose of ascertaining the amount of damages to be recovered by appellee.

Remanded.